UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1704


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

CITY OF BALTIMORE; BALTIMORE CITY POLICE DEPARTMENT, et al.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-01491-BEL)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francis      Akinro    appeals    the    district       court’s       order

dismissing his civil complaint.              We have reviewed the record and

find   no   reversible      error.       Accordingly,        we    affirm      for    the

reasons     stated   by     the    district   court.         Akinro       v.   City    of

Baltimore,    No.    1:10-cv-01491-BEL        (D.    Md.   June     7,    2010).       We

dispense     with    oral     argument    because      the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2